    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                     ·X
     UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY VIDEO OR
                                                                     THE CONFERENCE
                          -against•
                                                                       -CR·      ( )( )

     DalipKumar
                                          oerendant(s).
    -----·---·----····---·-·-X


    Defendant Dalip Kumar                                     hereby voluntarily consents to
                             i
    participate in the follow ng proceeding via _x_ videoconferencing or_ teleconferencing:
    X
           Initial Appearance Before a Judicial Officer

           Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
           Indictment Form)

           Bail/Detention Hearing

           Conference Before a Judicial Officer



s/ Dalip Kumar by the Court with permission
    Defendant's Signature
                                                              P�tA�
                                                          Defendant's Counsel's Signature
    (Judge may obtain verbal consent on
    Record and Sign for Defendant)
    Dalip Kumar                                           Daniel P. Mach
    Print Defendant's Name                                Print Counsel's Name

                                                          •
    This proceeding was conducted by reliable video or telephone conferencing technology.
    5/25/2021
    Date                                                  U.S. District Judge/U.S. Magistrate Judge
